Exhibit 10M

EARNINGS ADJUSTMENT PLAN OF

CARPENTER TECHNOLOGY CORPORATION

Effective January 1, 1989

Restated August 20, 2007

INTRODUCTION

This Earnings Adjustment Plan has been authorized by the Board of Directors of
Carpenter Technology Corporation to pay certain benefits which Participants
would have been entitled to receive under the General Retirement Plan, but which
may not be paid under the General Retirement Plan as a result of the application
of section 401(a)(17) of the Code.

Article 1 -Definitions

1.1 “Benefits” shall mean the monthly benefits that would be payable to or on
behalf of a Participant as of the date of a Commencement Event, calculated as:

1.1.1 the monthly General Retirement Plan benefits (but calculated using
Earnings as defined in Section 1.8 herein to modify the definition of “earnings”
contained the General Retirement Plan) that are paid (or would be payable except
for the Participant’s deferral of payments thereunder) as of the date of such
Commencement Event or, if earlier, were paid at the commencement of General
Retirement Plan payments, minus

1.1.2 the monthly General Retirement Plan benefits that are paid (or would be
payable except for the Participant’s deferral of payments thereunder) as of the
date of such Commencement Event or, if earlier, were paid at the commencement of
General Retirement Plan payments.

Where the benefit under the General Retirement Plan begins at a date other then
the Commencement Event determined under Section 1.6 of this Plan, the monthly
amount, if any, payable under this Plan will be adjusted by an enrolled actuary
to preserve the value of the Benefits. Where the General Retirement Plan benefit
is paid as a lump sum or commences after the Commencement Event, the form of
benefit under the General Retirement Plan used to determine the value of
Benefits under this Plan will be determined by marital status of the Participant
at the Commencement Date or, if earlier, payment of a lump sum under the General
Retirement Plan. At such date, single Participants will be calculated based upon
a single-life annuity and married Participants as a 50% joint and survivor
annuity.

If a Participant who is receiving Benefits hereunder as a result of a
Commencement Event other than a Change in Control is subsequently reemployed by
the Company, the monthly payments under the Plan shall be discontinued and, upon
such Participant’s subsequent Separation from Service, the Participant’s
Benefits, if any, under the Plan shall be recomputed in accordance with this
Section 1.1 and shall again become payable to such Participant in accordance
with the provisions of the Plan.



--------------------------------------------------------------------------------

1.2 “Board” shall mean the Board of Directors of Carpenter Technology
Corporation.

1.3 “Change in Control” means and includes each of the following:

1.3.1 the acquisition by any person, entity, or group of persons (within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (each, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of either (i) 50% or more of the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) 30% or
more of the total voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by a Person that is considered
immediately prior to such acquisition or acquisitions to effectively control the
Company within the meaning of Section 409A of the Code, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated Company or (iv) any acquisition by any corporation
pursuant to a transaction that complies with Sections 1.3.3(i), 1.3.3(ii), and
1.3.3(iii);

1.3.2 the date a majority of the individuals who constitute the Board of
Directors (the “Incumbent Board”) cease for any reason, during any 12-month
period, to constitute at least a majority of the Board; provided, however, that
any individual becoming a director during such 12-month period whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

1.3.3 consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity (a “Business Combination”),
in each case, unless, following such Business Combination, (i) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the surviving entity resulting from such Business Combination
(including, without limitation, a surviving entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any surviving
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the

 

– 2 –



--------------------------------------------------------------------------------

Company or such surviving entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the surviving entity resulting from
such Business Combination or the combined voting power of the then-outstanding
voting securities of such surviving entity, except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the surviving entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

1.3.4 approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.4 “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, as amended.

1.5 “Company” shall mean Carpenter Technology Corporation.

1.6 “Commencement Event” with respect to a Participant’s or Surviving Spouse’s
Benefit shall mean the date of a Change in Control or, if earlier, the first day
of the month following the earliest of the following to occur:

1.6.1 Separation from Service after a determination of Disability with 15 or
more years of service;

1.6.2 Separation from Service or death with 10 or more years of service and, if
under age 55, attainment of age 55;

1.6.3 Separation from Service or death with a vested benefit under the General
Retirement Plan but less than 10 years of service and, if under age 60,
attainment of age 60; or

1.6.4 Separation from Service or death following completion of 30 or more years
of service.

1.7 “Disability” shall mean shall mean that a qualified physician designated by
the Company has reviewed and approved the determination that the Participant:

1.7.1 is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

1.7.2 is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees of the Company.

 

– 3 –



--------------------------------------------------------------------------------

1.8 “Earnings” shall mean “earnings” as determined under the General Retirement
Plan disregarding any limitation imposed by section 401(a)(17) of the Code. The
removal of this limitation is not intended to restore any deferred earnings
otherwise excluded from the General Retirement Plan definition of earnings.

1.9 “Employee” shall mean “employee” as determined under the General Retirement
Plan.

1.10 “General Retirement Plan” shall mean the Company’s “General Retirement Plan
for Employees of Carpenter Technology Corporation” as in effect on the last date
of a Participant’s employment with the Company as a participant under the
General Retirement Plan.

1.11 “Participant” shall mean any person who participates in the Plan as
provided in Article 2.

1.12 “Pension Board” shall mean the Pension Board as defined in the General
Retirement Plan.

1.13 “Plan” shall mean the Earnings Adjustment Plan of Carpenter Technology
Corporation, as described herein.

1.14 “Separation from Service” shall mean a Participant’s termination of
employment with the Company which entitles the Participant to Benefits under the
Plan.

1.15 “Surviving Spouse” shall mean the individual described in Sections 3.13(f)
or 4.5(a)(1), as applicable, of the General Retirement Plan.

Article 2 -Participation

2.1 Every Employee who, as of January 1, 1989, is a participant in the General
Retirement Plan shall become a Participant as of such date. Each other Employee
shall become a Participant upon commencement of participation in the General
Retirement Plan.

2.2 An Employee’s participation in the Plan shall terminate upon termination of
employment with the Company unless at that time the Participant is entitled to
an immediate or deferred pension pursuant to the General Retirement Plan that is
reduced as a result of the application of the compensation limits then
applicable under section 401(a)(17) of the Code.

Article 3 -Amount and Payment of Benefits

3.1 Benefits.

3.1.1 Except as provided below, a Participant’s Benefits shall be payable in
substantially equal monthly payments for the life of the Participant (“a
single-life annuity”) commencing on the Commencement Event.

 

– 4 –



--------------------------------------------------------------------------------

3.1.2 A Participant may elect, prior to the date upon which single-life annuity
payments would commence under Section 3.1.1 to have such Participant’s Benefits
paid in such other form of life annuity as the Company may from time to time
permit, provided that such form of life annuity must be actuarially equivalent
to a single-life annuity applying reasonable actuarial assumptions.

3.1.3 If a Participant is a “Specified Employee”, as that term is defined in
section 409A of the Code and the applicable regulations thereunder, payment of
such Participant’s Benefits shall commence no earlier than the first day of the
7th month following such Participant’s Separation from Service. In such event,
such Participant’s first installment payment shall be increased by an amount
equal to:

(a) that number of monthly payments that would have otherwise been made to such
Participant during the period between such Participant’s Separation from Service
and the first installment payment provided by this Section 3.1.3 under the form
of annuity in which such Participant’s Benefits are payable, plus

(b) a reasonable rate of interest on each of the monthly payments that would
have otherwise been made to such Participant during the period between such
Participant’s Separation from Service and the first installment payment provided
by this Section 3.2.3.

3.1.4 Notwithstanding anything to the contrary in this Section 3.1, in the event
the Board of Directors determines that a Commencement Event as a result of a
Change in Control has occurred, a Participant’s Benefits shall be payable in a
single lump sum representing the actuarial present value of the Benefits that
would be payable pursuant to Section 3.1.1. In addition, unless otherwise
determined by the Board of Directors, if a Participant is liable for the payment
of any excise tax (the “Basic Excise Tax”) pursuant to Section 4999 of the Code,
or any successor or like provision, as a result of any payment under this
Section 3.1.4, the Company shall pay the Participant an amount (the “Special
Reimbursement”) which, after payment to the Participant (or on the Participant’s
behalf) of any federal, state and local taxes, including, without limitation,
any further excise tax under said Section 4999, with respect to or resulting
from the Special Reimbursement, equals the net amount of the Basic Excise Tax.
The Special Reimbursement shall be paid as soon as practicable after it is
determined by the Company or the Participant and reviewed for accuracy by the
Company’s certified public accountants, but in no event later than the close of
the calendar year next following the calendar year in which the taxes due under
this Section 3.1.4 are remitted to the taxing authority.

Article 4 -Administration and Claims

4.1 The administration of the Plan, the exclusive power to interpret it, and the
responsibility for carrying out its provisions are vested in the Pension Board
in the same manner and scope as the Pension Board’s authority under paragraph
7.1 of the General Retirement Plan. All expenses of administering the Plan shall
be paid by the Company.

 

– 5 –



--------------------------------------------------------------------------------

4.2 The claims procedures established under the General Retirement Plan shall be
utilized herein.

Article 5 -General Provisions

5.1 Neither the Plan nor an individual’s status as a Participant in the Plan
shall be construed as conferring any right upon any Participant to continued
employment or continued participation in the Plan, nor shall it interfere with
the rights of the Company, in its discretion, to discharge or otherwise
discipline any Participant.

5.2 Subject to any applicable law, no Benefits under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such Benefits be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant.

5.3 The Plan shall be construed in accordance with and governed by the laws of
the Commonwealth of Pennsylvania.

5.4 Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust or a fiduciary
relationship of any kind between the Company and any person. Neither an Employee
nor any other person shall acquire any interest greater than that of an
unsecured creditor.

5.5 The masculine pronoun shall mean the feminine wherever appropriate.

Article 6 -Amendment or Termination

6.1 The Board or, when so designated by such Board, the Human Resources
Committee or such Committee’s designee reserves the right to modify or to amend,
in whole or in part, or to terminate, the Plan and any Benefits payable
thereunder at any time compliant with the requirements of the Code.

 

– 6 –